Filed Pursuant to Rule 424(b)(3) Registration No. 333-177073 Registration No. 333-190681 PROSPECTUS SUPPLEMENT NO. 1 (to Prospectus dated June 6, 2014) HOPTO INC. 16,205,000 Shares of Common Stock This prospectus supplement to our prospectus dated June 6, 2014 (the “Prospectus”) relating to the sale or other disposition from time to time by selling stockholders of up to 16,205,000 shares of our common stock contains our Annual Report on Form 10-K for the year ended December 31, 2014, which we filed with the Securities and Exchange Commission on March 31, 2015. The text of the Annual Report on Form 10- K is attached to and is a part of this prospectus supplement. This prospectus supplement should be read in conjunction with the Prospectus and may not be delivered or utilized without the Prospectus. This prospectus supplement is qualified by reference to the Prospectus, except to the extent that the information provided by this prospectus supplement supersedes the information contained in the Prospectus. Pursuant to Rule 429 under the Securities Act of 1933, as amended, our Prospectus, dated June 6, 2014, as supplemented by this prospectus supplement is a combined prospectus and relates to shares registered under Registration Statement Nos. 333-177073 and 333-190681. This investment involves risks. You should refer to the discussion of risk factors, beginning on page 7 of the Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is April 7, 2015. Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 Commission File Number: 0-21683 hopTo Inc. (Exact name of Registrant as specified in its charter) Delaware 13-3899021 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1919 S. Bascom Avenue Suite 600 Campbell, California 95008 (Address of principal executive offices) (800) 472-7466 (408) 688-2674 (Registrant’s telephone number) Securities registered pursuant to Section12(b) of the Exchange Act: None Securities registered pursuant to Section12(g) of the Exchange Act: Common Stock, $0.0001 par value Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes
